Citation Nr: 0531214	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  00-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

The Board of Veterans' Appeals (Board) previously denied 
service connection for a back disorder in a December 1987 
decision.  In a May 1994 decision, the Board found that new 
and material evidence had not been submitted to reopen the 
claim.

The current appeal comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the RO in 
Montgomery, Alabama, which denied service connection for a 
back disorder on the merits without considering whether new 
and material evidence had been submitted.  The Board, 
however, must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions, 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The September 1999 rating decision also denied service 
connection for respiratory impairment with restrictive lung 
disease, secondary to exposure to herbicides.  The veteran's 
December 1999 notice of disagreement addressed that issue, 
and the issue was listed on a December 1999 statement of the 
case.  In his February 2000 substantive appeal, however, the 
veteran specifically stated that he was only appealing the 
back disorder claim.  In an August 2001 Board hearing, the 
veteran indicated that he was withdrawing his respiratory 
impairment claim.  Therefore, the issue is not before the 
Board.  38 C.F.R. § 20.204.

The veteran appeared and offered testimony at a hearing 
before the undersigned sitting at the RO in August 14, 2001.

In a February 2002 decision, the Board denied the veteran's 
appeal to reopen the claim for service connection for a back 
disorder, finding that new and material evidence had not been 
submitted.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2002, the Court granted a joint motion from VA and 
the appellant (Joint Motion), and vacated the Board's 
February 2002 decision and remanded the case to the Board.  

In October 2003 the Board remanded the veteran's claim so 
that the veteran could be afforded notice called for in the 
Joint Motion.

In a July 2001 statement the veteran raised a claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  That issue is not currently on appeal and 
is referred to the RO for adjudication.


FINDINGS OF FACT

1.  In a May 1994 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a back disorder.  
The decision is final.

2.  Evidence submitted since the Board's May 1994 decision is 
either cumulative of previously submitted evidence; or is not 
so significant that it must be considered to fairly 
adjudicate the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of service connection for a back disorder, and the May 
1994 Board decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied the notification requirements of the VCAA.  
The December 1999 statement of the case, the June 2001 and 
June 2005 supplemental statements of the case and February 
2003, July 2004 and February 2005 letters from the RO or 
Appeals Management Center (AMC), gave the veteran notice of 
the evidence necessary to substantiate his claims on appeal.  

The Joint Motion instructed that the veteran be specifically 
informed that he could provide evidence to corroborate his 
testimony that he did not have a back disability prior to 
service, but began with an injury in service.  The Joint 
Motion, the Board's remand, and the February 2005 letter 
provided the veteran with this notice.  

The evidence development letters dated in February 2003, July 
2004 and February 2005 also advised the veteran of what 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain.  The veteran was not explicitly 
told to submit all evidence in his possession.  The June 2005 
supplemental statement of the case, however contained the 
provisions of 38 C.F.R. § 3.159(b), noting that the veteran 
would be advised to submit relevant evidence in his 
possession.  The February 2005 letter invited him to submit 
relevant medical evidence in his possession and evidence in 
support of the elements of his claim.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran is 
not entitled to an examination prior to submitting new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2005).

Factual Background

The December 1987 Board decision denied service connection 
for a back disability on the basis that the veteran had a 
back disorder that had existed prior to service, and had not 
been aggravated by service

When the claim for service connection for a back disorder was 
denied by the Board in May 1994, the record included: The 
veteran's service medical records; report of a VA 
compensation examination in March 1970; private treatment 
reports dated from May 1980 to December 1986; VA progress 
notes dated from October 1977 to November 1978; a VA hospital 
summary dated in December 1980; VA progress notes dated in 
August 1989; VA outpatient treatment reports dated from 
August 1989 to March 1990; and report of an Agent Orange 
examination dated in March 1990.

A July 1965 enlistment examination was negative for any 
complaints, findings or diagnosis of a back disorder.  The 
veteran was seen at a dispensary on June 30, 1966, at which 
time he indicated that he had problems with his back, 
including a "slipped disc," prior to entrance into service.  
He reported falling three days ago and striking his lower 
back, causing low back pain.  No pertinent diagnosis was 
reported; medication was prescribed.  

In July 1966, the veteran reported to sick call with 
complaints of recurrent problems with his back.  Later that 
day, he was seen at an orthopedic clinic where he underwent 
an examination.  An X-ray study of his back revealed findings 
of spina bifida occulta.  The impression was low back sprain.  
On his separation examination, conducted in June 1969, the 
veteran reported a history of back trouble; however, a 
physical examination was negative for any findings of a back 
disorder.

Post service medical records show that the veteran was 
afforded a VA compensation examination in March 1970, which 
was negative for any complaints, findings or diagnosis of a 
back disorder.

VA outpatient treatment records show that beginning in March 
1978, the veteran complained of radiating back pain.  An X-
ray examination in October 1978 was interpreted as normal.  
In November 1977, straight leg raising was positive.

A VA hospital summary dated in December 1980, which was 
completely devoid of any reference pertaining to a back 
disorder.



Private medical records dated from 1980 to 1986 reflect that 
the veteran was seen in August 1982 with complaints of having 
left lumbosacral pain of recent onset.   The impression was 
possible herniated nucleus pulposus.  

VA progress notes, dated in August 1989, show that the 
veteran reported a longstanding history of back problems.  
The veteran indicated that he developed back pain after a 
fall in service in the "1970's."  He stated that he had 
muscle spasms and disc problems.  He reported one week of 
crampy pain in the lower back and both legs; he described the 
pain as almost constant, worse with sitting.  The pertinent 
diagnosis was degenerative joint disease.  

Later in August 1989 a computerized tomography (CT) scan was 
interpreted as showing stenosis of the L4-5, herniated 
nucleus pulposus, and arthritic symptoms.  The assessment was 
spinal stenosis.

The veteran underwent an Agent Orange examination in March 
1990, at which time he reported history of a back injury in 
1966.   Examination revealed low back pain with radiation 
down the left leg.  X-ray study revealed narrowing of the 
disc space at the L5-S1 level, with hypertrophic and 
sclerotic changes.  The impression was old back injury with 
degenerative disc disease, L5-S1 and history of root 
irritation.

Additional VA progress notes received in February 1993 showed 
that the veteran was seen in March 1990, with complaints of 
low back pain and radiation of pain in the lower extremities; 
he stated that the pain had been ongoing for years.  A CT 
scan of the back revealed diffuse bulging disc, but no 
herniated nucleus pulposus.   The impression was history of 
left radiculopathy

The Board's 1994 decision was premised on a finding that 
while a back disability was not found on the examination for 
service entrance, there was also no competent evidence 
linking a current back disability to service.

The Board concluded in its 1994 decision that while the new 
evidence showed that the veteran began to experience back 
pain and radicular symptoms indicative of disc disease in 
1977, the evidence failed to provide any medical opinion 
which linked his post service back problem to his military 
service.

The evidence received since the May 1994 decision consists 
of: VA treatment reports dated from May 1998 to June 1999; a 
VA X-ray study of the lumbosacral spine completed in February 
1999; private magnetic resonance imaging (MRI) testing dated 
in November 1999; a VA operation report dated in July 2000; 
the veteran's testimony at the hearing held in August 2001; 
and VA treatment records dated from June 2000 to January 
2005.

Pertinent Legal Criteria

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005).  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.

A final decision will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108; Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.   Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Board's 1987 decision was based in large part on a 
finding that the presumption of soundness at service entrance 
was rebutted.  When the Board's 1987 and 1994 decisions were 
issued 38 C.F.R. § 3.304 (2004) governed the presumption of 
soundness.  The regulation at 38 C.F.R. § 3.304(b) provided 
that the presumption was rebutted by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
This is in contrast with 38 U.S.C.A. § 1111 (West 2002), 
which states that the presumption is rebutted only when clear 
and unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  

In a precedent opinion, the VA General Counsel concluded that 
38 C.F.R. § 3.304(b) conflicted with 38 U.S.C.A. § 1111, and 
that the regulation was therefore invalid.  VAOPGCPREC 3-2003 
(2003).  The Federal Circuit adopted the General Counsel's 
position.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  

Thus, under current law, the presumption of soundness in the 
veteran's case is rebutted only if there is clear and 
unmistakable evidence that his right and left leg conditions 
existed prior to service and that any pre-existing leg 
conditions were not aggravated by service.  A change in law 
can create a new basis of entitlement to a claimed benefit, 
and dispense with the need for new and material evidence to 
reopen the claim.  Pelegrini v. Principi, at 125-6.  However, 
the 1994 decision was not premised on the presumption of 
soundness, but on the absence of competent evidence linking a 
current back disability to service.  Hence, the change in the 
presumption of soundness did not create a new basis of 
entitlement.

Most of the evidence received since the Board's 1994 decision 
is not new.  Newly added treatment records demonstrate that 
the veteran currently has a back disorder, described on MRI 
of November 1999 as degenerative disc changes at L5-S1 with 
apparent sequestered disc fragment within the central and 
left paracentral location with resultant impingement of the 
left S1 nerve sleeve.  There was evidence of disc disease at 
the time of the Board's 1994 decision.  Thus, this evidence 
is cumulative.

The veteran has testified that he never received any 
treatment for his back prior to entering military service; he 
noted that his back problems began when he slipped in the 
mess hall and hit his back on the edge of a pit while 
stationed at Fort Dix.  The veteran further testified that he 
received treatment for three weeks, and he has experienced 
problems with his back ever since his inservice injury.  
These contentions were also of record at the time of the 
Boards last decision.  They are, therefore, also cumulative.

It might be argued that treatment records showing a 1999 
injury to the back with subsequent findings of the disc 
fragment are new.  There was of course no evidence of this 
injury at the time of the 1994 decision.  However, this 
evidence, while arguably new, is not probative of whether a 
current back disability is related to service.  Therefore it 
is not material.

Since none of the evidence received since the Board's May 
1994 decision is new and material, the claim is not reopened.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder is not reopened.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


